Ross and Silverman, JJ.,
dissent in part in a memorandum by Silverman, J.,
as follows: We would also reverse the judgment against defendant Anthony Keasbey and order a new trial as to the claim against Anthony Keasbey. In this action to recover for medical services rendered by plaintiff hospital to Julia Keasbey, daughter of appellants Anthony and May Keasbey, the claim that was submitted to the jury was on an alleged oral promise by appellants to pay for the daughter’s treatment, either directly or through defendant Anthony Keasbey’s major medical insurance coverage. The only claim of an oral promise is based on a conversation with Anthony Keasbey, in which he is alleged to have said that the difference between the fees that would be covered by his major medical policy and the fees that plaintiff might charge “would be managed by the family.” As to the claim against Anthony Keasbey, the trial court erred in not submitting to the jury the question whether Anthony’s promise was “a special promise to answer for the debt, default or miscarriage of another person” required to be in writing under the Statute of Frauds. (General Obligations Law, § 5-701, subd a, par 2.) Defendants pleaded this provision of the Statute of Frauds as an affirmative defense. It appears from the evidence that appellants’ daughter Julia was an adult, emancipated and with a trust fund for her benefit. She had made the first contact with the hospital before the conversation between the hospital’s representative and her father Anthony. After her admission to the hospital, she signed a written agreement to be responsible for her hospital bills. No such agreement was ever signed by either appellants, Anthony or May. Accepting the testimony as to the conversation between the hospital representative and defendant Anthony, there was on these facts at least a question of fact whether defendant Anthony’s promise was “a special promise to answer for the debt, default or miscarriage of another person”, i.e., his daughter, Julia, or whether it was an original obligation not covered by the Statute of Frauds. “When the primary debt continues to exist, the promise of another to pay the debt may be original or it may not be, but it is regarded as original only when the party .sought to be charged clearly becomes, within the intention of the parties, a principal debtor primarily liable.” (Richardson Press v Albright, 224 NY 497, 502.) Again the Court of Appeals said: “Prof. Williston says: ‘The true test of the validity of a new oral promise should be: Is the new promisor a surety?’ [1 Williston, Contracts, § 475.] If, as between the promisor and the original debtor, the promisor is bound to pay, the debt is his own and not within the statute. ‘Contrariwise if as between them the original debtor still ought to pay, the debt cannot be the promisor’s own and he is undertaking to answer for the debt of another.’ (Id.)” (Witschard v Brody & Sons, 257 NY 97, 99.) It was for the jury to say whether the primary debt was the obligation of Julia (either under her written agreement or her implied-in-fact obligation as a patient to pay for medical services rendered to her), and whether it was “the intention of the parties” that Anthony should become “a principal debtor primarily liable.” The court did not submit these questions of fact to the jury. Instead, the court merely said that: “Plaintiff claims that there is an understanding or agreement between the plaintiff and the Keasbey family that the plaintiff would be *481paid directly or through the making a claim through Mr. Keasbey’s major-medical insurance coverage. In order to recover the plaintiff must establish by a fair preponderance of the credible evidence that there was such an agreement expressed or implied between the plaintiff and the defendants for such services * * * Your first inquiry will be whether there was an express agreement between Mr. Klagsbrun on behalf of the Four Winds Hospital and the Keasbeys and if so, what was the sum agreed upon, if any, and what services it was agreed which that sum would cover.” Defendants asked the court to charge the Statute of Frauds to the jury. The Judge instead charged the jury that: “The fact that the promise was oral rather than made in writing is not relevant to your determination.” Defendant excepted to this portion of the charge and to the failure to charge the Statute of Frauds. The Judge thus, over defendants’ objection, took away from the jury the issue of the Statute of Frauds. In our view, this was error requiring a new trial as against defendant Anthony Keasbey.